Citation Nr: 0029113	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-46 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

 The veteran's claim was originally presented to the Board in 
February 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1. In May 1986, the RO denied the veteran's claim for service 
connection for PTSD, and the veteran did not file a notice of 
disagreement within one year after he was sent a letter 
notifying him of the denial.

2.  The evidence added to the record subsequent to the RO's 
decision of May 1986 is new and so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1986 decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 (1999).



2.  New and material evidence has been added to the record, 
and the claim for service connection for PTSD is reopened. 38 
U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1985 rating decision, the veteran was denied service 
connection for post traumatic stress disorder; he was so 
informed in July 1985.  He then presented additional medical 
evidence, and his claim was reconsidered in May 1986, at 
which time it was again denied by the RO.  The veteran did 
not file a timely notice of disagreement, and this decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 1991).  

In May 1993, 38 C.F.R. § 3.304(f), regarding the award of 
service connection for post traumatic stress disorder, became 
effective.  

The veteran seeks service connection for post traumatic 
stress disorder.  He has alleged that while serving in 
Vietnam as a door gunner aboard a helicopter, he came under 
enemy fire on numerous occasions.  According to the veteran, 
on at least one occasion, the pilot of the veteran's 
helicopter was wounded, and the co-pilot was forced to crash 
land the craft in a rice paddy.  He also states that he 
witnessed another soldier walk into moving helicopter rotors, 
decapitating him.  His service personnel records confirm only 
that he served in Vietnam during military service, and he was 
awarded the Air Medal for meritorious service.  

In support of his claim, the veteran has submitted an October 
1998 statement from his private psychiatrist, J.M., M.D.  
According to Dr. M.'s statement, the veteran has flashbacks, 
hallucinations, and social isolation as a result of his 
experiences during the Vietnam War.  Dr. M. diagnosed the 
veteran with post traumatic stress disorder, chronic type.

Because the veteran did not submit a Notice of Disagreement 
to the May 1986 rating decision, it became final based on the 
evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302. However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). As defined 
by regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  

In the present case, the veteran has submitted his own 
testimony of stressful events which allegedly occurred during 
his tour of duty in Vietnam.  As the veteran's service 
personnel records confirm his service in the Vietnam theater, 
and the described events are not inherently implausible, this 
testimony is accepted as credible.  Next, the record contains 
an October 1998 private treatment summary, authored by a 
competent medical professional, containing a diagnosis of 
post traumatic stress disorder, due at least in part to the 
veteran's experiences during service.  

Thus, the veteran has presented relevant evidence that must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the record includes new and material 
evidence and the claim must be reopened and reviewed taking 
into account all the evidence of record.   


ORDER

The veteran has submitted new and material evidence and the 
claim for service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304 (f); Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 142 (1997), [quoting Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996)].

The VA has a duty to inform the veteran of the absence of any 
evidence which, if present, would complete his application 
for the benefits claimed.  38 U.S.C.A. § 5103 (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
veteran's descriptions of his claimed in-service stressors 
are incomplete; he has not given the day, month, or year, if 
available, of the alleged crash landing or decapitation 
incidents discussed above.  Such information would allow the 
VA to possibly obtain credible supporting evidence of the 
claimed stressor.  A REMAND is required to allow the veteran 
to submit additional facts which might aid verification of 
his alleged stressor.  

The duty to assist also requires the VA to obtain all medical 
records pertinent to the veteran's claim, especially those 
already in the possession of the government.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The veteran has stated 
that he receives Social Security Disability benefits due to 
his psychiatric disabilities.  He has also received treatment 
for his psychiatric complaints at the Bronx, Brooklyn, and 
Montrose VA medical centers; not all records of this 
treatment are associated with the claims folder.  

Based on the reasons noted above, this claim is remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include, but not be 
limited to, the veteran's treatment 
records from the Bronx, Brooklyn, and 
Montrose VA medical centers.  The RO 
should also contact the Social Security 
Administration and obtain all records 
associated with the award of Social 
Security Disability benefits to the 
veteran.  

3.  The RO should request the veteran 
submit any additional information and/or 
evidence he may have concerning his 
claimed stressors including, but not 
limited to, buddy statements, 
photographs, newspaper accounts, etc., to 
which he may have access.  He should be 
requested to provide such information as 
dates and locations of his claimed 
stressors.  The RO should then prepare a 
detailed account of the veteran's 
indicated stressor, including date, 
place, unit numbers, names of parties 
involved, etc.  This summary, and all 
supporting documents, should be submitted 
to the U. S. Armed Service Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150, for 
verification.  Requested records should 
include, but not be limited to, unit 
records, morning reports, and official 
diaries. 

4.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should specify 
that stressor(s) for the record.  The 
veteran should then be scheduled for a VA 
examination to determine the nature and 
extent of all the veteran's mental and 
physical disabilities.  The examining 
physician must take into account the 
veteran's entire medical history, 
including all medical evidence added to 
the record in accordance with paragraph 
2, above.  He must include in the 
examination report an assessment of 
whether, based on review of all pertinent 
evidence and evaluation of the veteran, 
the veteran currently meets the 
diagnostic criteria for post traumatic 
stress disorder as a result of the 
verified stressor(s).  In determining 
whether or not the veteran has post 
traumatic stress disorder due to an in-
service stressor, the examiner is hereby 
notified that only the verified stressor 
may be relied upon.  The complete 
rationale for any opinion expressed 
should be set forth.  All necessary 
special studies or tests should be 
accomplished.  The claims file and a copy 
of this remand should be made available 
to the examiner for his or her review in 
conjunction with the examination.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the record warrants 
any additional development not specified 
by the Board, such should be accomplished 
at this time.  If the actions taken 
remain adverse to the veteran in any way, 
he and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


